DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 15 is directed to the limitations that accessing one or more digital data streams providing, in advance of the meeting, digital data related to a subject of the meeting, the digital data including one or more of email and document data (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for a Managing Human Activities, i.e. Managing Meetings; a Certain Method of Organizing Human Activity); subjecting a sequence of words of the digital data to semantic computer modeling to identify one or more agenda items to be discussed during the meeting (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Managing Human Activities, i.e. Managing Meetings; a Certain Method of Organizing Human Activity); assembling the one or more agenda items into a meeting agenda (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Managing Human Activities, i.e. Managing Meetings; a Certain Method of Organizing Human Activity); and transmitting one or more output data streams including the meeting agenda to one or more of the invitees (Transmitting the Analyzed Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Managing Human Activities, i.e. Managing Meetings; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting a system, processor, and memory, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for Managing Human Behavior, i.e. Managing Meetings.  For example, assembling the one or more agenda items into a meeting agenda encompasses what a secretary would do with information for a CEO or COO, for a meeting to make decisions, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Meetings, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, processor, and memory are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0015]      Meeting planner 12A is a server computer system and associated service 
configured to provide support to meeting invitees prior to the meeting. The meeting planner includes machine-learning models 14A and 14B configured, respectively, for topic extraction and item ranking, as discussed further below. In the illustrated example, the meeting planner is a component of an email / calendar service 16. In other examples, the meeting planner may be a component of another service or a stand-alone application. Meeting planner 12A is communicatively coupled to a document sever 18 and to an email server 20, each of which is accessible from internet 22. Various invitee devices 24 desktop and laptop computers, wearable devices, and portable devices such as smart phones-also access the internet, in some cases through a cellular network 26. In this manner, the meeting planner may gain access to each invitee's location, and to email and documents authored by the invitees.”

	Which states that any desktop or laptop can be used, such as any personal computer, smart phone, tablet, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processor, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 8 contain the identified abstract ideas, with the additional elements of at least one memory device which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. 
Claims 2-7, 9-14, and 16-20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sammon (U.S. Publication No. 2014/008,2100) in view of Flores (U.S. Publication No. 2016/011,7624).

Regarding Claims 1, 8, and 15, Sammon teaches a method to provide computer support for a meeting of invitees, the method comprising: 
accessing one or more digital data streams providing, in advance of the meeting, digital data related to a subject of the meeting, the digital data including one or more of email and document data ([0010] dynamically monitoring the communication session (a sensory data stream) for sensory data such as topic, keyword, speaker identification, etc. of the audio stream);
subjecting a sequence of words of the digital data to semantic computer modeling to identify one or more agenda items to be discussed during the meeting ([0029] the system takes the audio stream and uses computer modeling and phonetics speech to text to analyze a group of words using NLP for speaker identification as in [0010] and [0028-30] NLP is used with the sequence of words (group of words) to identify [0050] action items and assignments, which are directives);
transmitting one or more output data streams including the meeting agenda to one or more of the invitees ([0008] the system generates updates, reminders, action items, which are notifications to assist participants in the meeting such as in [0048] where messages, alerts, etc. (notifications) are sent), and updating the action items/directives as in [0011] and [0014] where the agenda is updated based on the NLP machine learning of the system, which are sent to the invitees as above).
Although Sammon teaches using NLP to analyze groups of words for each invitee as in [0029] where the system takes the audio stream and uses computer modeling, training and refining a module for natural language understanding, a machine learning technique, from previous conversations (such as the meeting minutes in [0004]) as in [0030], for recognizing directives as above, and phonetics speech to text to analyze a group of words using NLP for speaker identification as in [0010], but does not explicitly state assembling one or more agenda items into a meeting agenda, or machine learning.
Flores teaches assembling the one or more agenda items into a meeting agenda ([0025] creation of agendas for action items and topics by a generator as in [0037]); and
Use of machine learning algorithm for reading of data streams and creation of agendas and discussion of topics as in Claim 4.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the NLP and learning for the creation of alerts of agendas of Sammon with the creation of agendas using voice data which is analyzed through machine learning of Flores as they are both analogous art along with the claimed invention which teach solutions to preparedness for meetings, and the combination would lead to an improved system which would improve the overall effectiveness of meetings conducted by many users as taught in [0026] of Flores.
Examiner notes Sammon teaches a memory, one or more processors, and system ([0022] system with processors and network bus and memory connected to it).
Regarding Claims 2, 9, and 16, Although Sammon teaches semantic modeling of text as in claim 1 above, it does not teach extracting topics using a trained model.
Flores teaches wherein the semantic computer modeling includes topic extraction via a trained machine-learning model as in [0038-39] where topics were created by the system.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims 3, 10, and 17, Sammon does not teach, but
Flores teaches wherein the trained machine-learning model is configured to convert text into a representation amenable to the topic extraction as in [0045] where there is text extracted and converted.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims 5, 12, and 19, REFERENCEA teaches The method of claim 2, further comprising receiving a list of topics actually discussed during the meeting and refining the trained machine-learning model based on the list of topics.
Regarding Claims 6, 13, and 20, Sammon teaches comprising determining, based at least in part on the one or more agenda items, that a task is assigned to a first invitee ([0044] the system is a meeting organizer which also allows for a [0004] meeting manager to control the system, which edits the conference agenda, and distributes this information via an output such as above in [0048], for example a message or alert for distribution to invitees or others).
Regarding Claims 7 and 14, Sammon teaches The method of claim 6, wherein transmitting the one or more output data streams including the meeting agenda comprises alerting the first invitee that the task is assigned to the first invitee ([0044] the system is a meeting organizer which also allows for a [0004] meeting manager to control the system, which edits the conference agenda, and distributes this information via an output such as above in [0048], for example a message or alert for distribution to invitees or others).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sammon (U.S. Publication No. 2014/008,2100) in view of Flores (U.S. Publication No. 2016/011,7624) in further view of Rangan (U.S. Publication No. 2017/003,9527).

Regarding Claims 4, 11, and 18, Although the combination of Sammon and Flores teaches The method of claim 2, wherein the semantic computer modeling of one or more topics extracted from the digital data via the trained machine-learning model as in Claims 1-3, neither Sammon nor Flores teaches this includes a ranking.
Rangan teaches creating a ranked list for content of the meeting as in [0059] which is found through use of an algorithm as in [0071].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the topics extracted using semantic learning of the combination of Sammon and Flores with the list ranking of content for meetings of Rangan as they are all analogous art along with the claimed invention which teach solutions to preparedness for meetings, and the combination would lead to an improved system which would efficiently provide recommended actions as taught in [0115] of Rangan.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20210117929 A1
LEWBEL; Hannah Rebecca et al.
GENERATING AND ADAPTING AN AGENDA FOR A COMMUNICATION SESSION
US 20180011848 A1
Spataro; Jared M. et al.
SYSTEMS AND METHODS FOR COLLABORATION
US 20170039527 A1
Rangan; Venkat
AUTOMATIC RANKING AND SCORING OF MEETINGS AND ITS ATTENDEES WITHIN AN ORGANIZATION
US 20160117624 A1
FLORES; ROMELIA H. et al.
INTELLIGENT MEETING ENHANCEMENT SYSTEM
US 20140082100 A1
SAMMON; Michael J. et al.
VIRTUAL AGENDA PARTICIPANT
US 20200005248 A1
GERZI; Adi et al.
MEETING PREPARATION MANAGER
US 20190378076 A1
O'Gorman; Jonathan T. et al.
Meeting Management
US 20190172017 A1
Burlin; Eva Britta Karolina et al.
TAGGING MEETING INVITEES TO AUTOMATICALLY CREATE TASKS
US 20190074987 A1
WIENER; David Abraham et al.
ORGANIZING AND AGGREGATING MEETINGS INTO THREADED REPRESENTATIONS
US 20180046957 A1
Yaari; Ronen et al.
Online Meetings Optimization
US 20170270930 A1
Ozmeral; Erol James et al.
VOICE TALLYING SYSTEM
US 20170243171 A1
Bellamy; Rachel Katherine Emma et al.
MEETING MANAGEMENT SYSTEM, METHOD, AND RECORDING MEDIUM
US 20160248910 A1
Merrow; Lucas et al.
SPEECH RECOGNITION METHOD OF AND SYSTEM FOR DETERMINING THE STATUS OF AN ANSWERED TELEPHONE DURING THE COURSE OF AN OUTBOUND TELEPHONE CALL
US 20150216413 A1
SOYAO; GRACE CASTILLO et al.
SYSTEMS, DEVICES, AND METHODS FOR ANALYZING AND ENHANCING PATIENT HEALTH
US 20150179186 A1
Swierk; Todd et al.
Visual Audio Quality Cues and Context Awareness in a Virtual Collaboration Session
US 20220327494 A1
Deole; Pushkar Yashavant et al.
SYSTEMS AND METHODS FOR PROVIDING ELECTRONIC EVENT ATTENDANCE MODE RECOMMENDATIONS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        10/26/2022